Case: 1:17-cv-05022 Document #: 42-1 Filed: 06/11/19 Page 1 of 2 PagelD #:928

No Shepard’s Signal™
As of: June 11, 2019 8:40 PM Z

Franchi v. Bay Bancorp, Inc.

United States District Court for the District of Maryland
October 25, 2018, Decided; October 25, 2018, Filed
Civil Action No. GLR-17-3699

Reporter
2018 U.S. Dist. LEXIS 225962 *; 2018 WL 8415675

MEMORANDUM TO COUNSEL RE: Adam Franchi v.
Bay Bancorp, Inc., et al.

Core Terms

 

attorney's fees, Proxy, award of attorney's fees,
Expenses, the Exchange Act, putative class,
shareholders, securities, monetary, applies, damages,
false and misleading, of the Exchange Act,
supplemental, disclosures, provisions, reasons, merger,
mooted

Counsel: [*1] For Adam Franchi, Plaintiff: Thomas
Joseph Minton, LEAD ATTORNEY, Goldman and
Minton PC, Baltimore, MD USA.

For Bay Bancorp, Inc., Eric D. Hovde, Pierre Abushacra,
Robert J. Aumiller, Steven K. Breeden, Mark M. Caplan,
Harold |. Hackerman, Steven D. Hovde, Charles L.
Maskell, Jr., Joseph J. Thomas, Defendants: Jerrold A
Thrope, LEAD ATTORNEY, Gordon Feinblatt LLC,
Baltimore, MD USA.

For Old Line Bancshares, Inc., Defendant: M Hamilton
Whitman, Jr, LEAD ATTORNEY, BAKER DONELSON,
Baltimore, MD USA; Kristine L Roberts, R Mark Glover,
PRO HAC VICE, Baker Donelson Bearman Caldwell
and Berkowitz PC, Memphis, TN USA.

Judges: George L. Russell, Ill, United States District
Judge.

Opinion by: George L. Russell, III

Opinion

 

Dear Counsel:

Pending before the Court is Plaintiff Adam Franchi's
Motion for an Award of Attorney's Fees and Expenses
(ECF No. 21). The Motion is ripe for disposition, and no

hearing is necessary. See Loca! Rule 105.6 (D.Md.
2016). For the reasons outlined below, the Court will
deny the Motion.

Defendant Bay Bancorp, Inc. ("Bay") is a savings and
loan company headquartered in Columbia, Maryland.
(Compl. | 27, ECF No. 1).1 On July 8, 2016, Bay
merged with Hopkins Bancorp, Inc. ("Hopkins"). (Id. J
28). On September 27, 2017, [*2] Defendants? caused
Bay to enter into a merger agreement with Old Line
Bancshares, Inc. ("Old Line"). (Id. § 32). On November
21, 2017, Defendants filed an initial proxy (the "Initial
Proxy"), with the Securities Exchange Commission
("SEC"), as required for the merger. (Compl. J 3; Pl.'s
Mot. Att'y's Fees ["Pl.'s Mot."] at 3, ECF No. 21).
Franchi, along with other Bay shareholders, believed
that the Initial Proxy omitted material information and, as
a result, was false and misleading. (Compl. ¥ 34).

On December 14, 2017, Franchi, on behalf of a
shareholder class, filed a Complaint for Violation of the
Securities Exchange Act of 1934 ("Exchange Act").
(ECF No. 1). The two-count complaint alleges that
Defendants violated §§ 14(a) and 20/(a) of the Exchange
Act by disseminating false and misleading information in
the Initial Proxy. (Compl. {J 8-70). After Franchi filed the
Complaint, Defendants filed a Final Proxy with the SEC,
which included supplemental disclosures that essentially
mooted Franchi's claims. (Mot. at 3). As a result,
Franchi agreed to voluntarily dismiss this action and to
seek only an award of attorney's fees. (Id. at 4). On
March 29, 2018, the Court dismissed this case but
retained jurisdiction [*3] over Franchi's expected
application for attorney's fees. (Stip. & Order Dismiss,
ECF No. 15). On June 21, 2018, Franchi filed a Motion

 

 

1The facts outlined here, unless otherwise noted, are taken
from the Complaint and Franchi's Motion.

2Defendants include Bay, Erin D. Hovde, Pierre Abushacra,
Robert J. Aumiller, Steven K. Breeden, Mark M. Caplan,
Harold |. Hackerman, Steven D. Hovde, Charles L. Maskell,
Jr., Joseph J. Thomas, and Old Line.

Frank Bednarz
Case: 1:17-cv-05022 Document #: 42-1 Filed: 06/11/19 Page 2 of 2 PagelD #PAR 2 of 2
2018 U.S. Dist. LEXIS 225962, *3

for an Award of Attorney's Fees and Expenses. (ECF
No. 21). Bay and the individual defendants filed an
Opposition on July 5, 2018. (ECF No. 22). The same
day, Old Line also filed its Opposition. (ECF No. 23).
Franchi filed his Reply on July 19, 2018. (ECF No. 24).

Franchi, on behalf of the putative class of shareholders,
argues that the class is entitled to reasonable attorney's
fees for the work provided prior to the dismissal of the
case. Defendants counter that the Private Securities
Litigation Reform Act of 1995 (the "PSLRA") applies to
Franchi's claims and bars recovery of attorney's fees if
plaintiffs have not been paid any damages. The Court
agrees with Defendants.

Congress enacted the PSLRA to limit the exposure of
corporations to securities transaction litigation. 75
U.S.C. § 78u-4 (2018). The PSLRA states that "[t]he
provisions of this subsection shall apply in each private
right of action arising under this chapter that is brought
as a plaintiff class action pursuant to the Federal Rules
of Civil Procedure." § 78u-4(a)(1). The PSLRA applies
to all claims brought as a[*4] class under the
Exchange Act. See Alaska Laborers Emp'rs Ret. Fund
v. Mays Clear Channel Commce'ns, Inc., No. SA-07-CA-
0042-RF, 2007 WL_ 9710527, at *3 (W.D.Tex. Feb. 14,
2007) (applying PSLRA provisions to pending actions
arising under §§ 14(a) and 20/a) of the Exchange Act).

 

 

 

Section 78u-4(a)(6) of the PSLRA provides that the total
amount of attorney's fees and expenses a court may
award to a plaintiffs counsel "shall not exceed a
reasonable percentage of the amount of any damages
and prejudgment interest actually paid to the class." Id.
(emphasis added). Courts have interpreted this
language to mean that when a plaintiff obtains no
damages in a securities action, plaintiff's counsel is not
entitled to attorney's fees. See Mostaed v. Crawford.
Nos. 3:11-cv-0079-JAG; 3:11-cv-00082-JAG, 2012 U.S.
Dist. LEXIS 128679, 2012 WL 3947978, at *7 (E.D.Va.
Sept. 10, 2072) (quoting § 78u-4(a)(6)) ("[P]laintiffs must
be denied attorneys' fees because the [PSLRA]
amended the [Exchange Act] to prevent the award of
attorneys’ fees except where counsel's efforts have led
to monetary relief that is ‘actually paid to the class of
claimants.""); see also _/n re Microstrategy. Inc., 172
F.Supp.2d 778, 784-85 (E.D.Va_ 2007) (holding that §
78u-4(a)(6) applies to claims brought under the
Exchange Act and acts as a "limitation on the fees and
expenses awarded by a court").

 

 

 

 

 

 

Here, Franchi filed his Complaint under the Exchange
Act. Franchi voluntarily dismissed his claims after [*5]

Defendants filed a Final Proxy with supplemental
disclosures, which essentially mooted Franchi's claims.
As a result, no monetary benefit was paid to Franchi or
the putative class. Thus, the Court concludes that
Franchi and the putative class are not entitled to an
award of attorney's fees. See Mostaed, 2072 U.S. Dist.
LEXIS 128679, 2012 WL 3947978, at *7 (holding
"federal law clearly precludes" attorney's fees when
plaintiffs have not received a monetary judgment).
Accordingly, the Court will deny Franchi's Motion.

 

 

For the foregoing reasons, Franchi's Motion for an
Award of Attorney's Fees and Expenses (ECF No. 21) is
DENIED. Despite the informal nature of this
memorandum, it shall constitute an Order of this Court,
and the Clerk is directed to docket it accordingly.

Very truly yours,
/s/ George L. Russell, III

United States District Judge

 

End of Document

Frank Bednarz
